DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-3 and 6-9 under Lamb (Pub. No. US 2011/0228098; hereafter Lamb) in view of Hurd (Pub. No. US 2016/0248969; hereafter Hurd) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamb in view of Hurd and Rzeszutek et al. (Pub. No US 2018/0313956 A1; hereafter Rzeszutek).
Applicant has amended claim 1 to recite “a processor in the camera mount or the positioning device that compares information received from the sensor and information from the positioning device.” Lamb in view of Hurd implies that such a comparison can be made through the description of Fig. 2B. Hurd discloses that in Fig. 2B item 250 is “a display 250 of the potential targets 202a-f on the user interface of the controller 106” where “the camera field of view illustrated by dashed lines 112” (see Hurd paragraphs [0016]-[0017]). This implies that the LIDAR data which, in the combination of Lamb and Hurd, would be made in the camera mount disclosed in Lamb, is compared to the angular position data of the LIDAR scan from the LIDAR unit in order to form the location map of the targets with respect to the LIDAR device and the image sensor which is displayed as shown in Fig. 2B. That is to say, the device needs both the angle information and the distance information in order to generate a display map like that shown in Hurd Fig. 2B. Hurd further implies incorporating data from the camera in order to generate dashed lines 112 denoting the camera field of view to the user. However, Hurd to not ever 
Rzeszutek discloses that it was well known in the art at the time the invention was filed “to compare the virtual lidar scan with camera data from the camera to determine positions of features in the region,” (see Rzeszutek paragraph [0026]).
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate a displayed map of the relative positions of the targets with respect to the camera device as shown in Hurd by comparing the camera mount data to the LIDAR device data so as to achieve the result of determining “positions of features in the region” as known by Rzeszutek.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-6, 13, and 17 under 35 U.S.C. 103 as unpatentable over Lamb et al. (Pub. No. US 2011/0228098 A1; hereafter Lamb) in view of Vo (Pub. No. US 2014/0217906; hereafter Vo) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection for claims 4, 5, 13, and 17 are made in view of Lamb in view of Hurd, Rzeszutek, and Vo.
Applicant’s arguments with respect to the rejection(s) of claim(s) 10-12 and 14 under 35 U.S.C. 103 as being unpatentable over Lamb in view of Vo and further in view of Takashima (Pub. No. US 2013/0120586 A1; hereafter Takashima) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamb in view of Hurd, Rzeszutek, and Takashima.
Applicant’s arguments with respect to the rejection(s) of claim(s) 15 under 35 U.S.C. 103 as being unpatentable over Lamb in view of Vo and further in view of Williams (U.S. Patent No. 5,967,458; hereafter Williams) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamb in view of Hurd, Rzeszutek, and Williams.
Applicant’s arguments with respect to the rejection(s) of claim(s) 18-20 under 35 U.S.C. 103 as being unpatentable over Lamb in view of Vo and further in view of Lamb et al. (Pub. No. US 2013/0336628 A1; hereafter Lamb2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lamb in view of Hurd, Rzeszutek, and Lamb2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (Pub. No. US 2011/0228098; hereafter Lamb) in view of Hurd (Pub. No. US 2016/0248969; hereafter Hurd) in view of Hurd (Pub. No. US 2016/0248969 A1; hereafter Hurd) and Rzeszutek et al. (Pub. No US 2018/0313956 A1; hereafter Rzeszutek).
Regarding claims 1, and 7-9 Lamb discloses a system, comprising: a camera mount that includes a sensor (see Lamb Fig. 1, item 118. Note: Lamb refers to both items 118 and 120 as transmitters and receivers. See paragraph [0018] “IR transmitter 118 and the IR receiver 120 are disposed on the same surface of the base device” and “the IR receiver 118 and the base device IR transmitter 120 are disposed adjacent to the imager 116” emphasis added. For the purposes of this Office Action, Examiner will interpret the receiver as item 118, and the transmitter as item 120, as this appears the most consistent with the disclosure of Lamb.), wherein the camera mount is configured to change an 
	Lamb does not disclose a positioning device that is not part of the camera mount, but is in communication with the camera mount, wherein the positioning device is configured to emit a light that is reflected or scattered by the target; and a processor in the camera mount or the positioning device that compares information received from the sensor and information from the positioning device.
	Prior art Hurd discloses a positioning device that is not part of the camera mount, but is in communication with the camera mount, wherein the positioning device is configured to emit a light that is reflected or scattered by the target (see Hurd Figs. 1 and 2A, items 102 and 106); wherein the positioning device is further configured to receive the light that is reflected or scattered by the target and determine a position of the target (the device 102 is disclosed as a LIDAR device, which stands for Light Detection and Ranging); wherein the positioning device is configured to send target position information to the camera mount,  and wherein the camera mount is configured to use the target position information from the positioning device to change the orientation of the camera mount (see Hurd paragraph [0016] “The controller 106 then sends the focus, zoom, pan and/or tilt setting(s) to the camera interface(s) 104 which drive the lens and/or motors to adjust the focus, zoom or camera to the correct position.”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lamb with a distinct LIDAR and control module like that of Hurd in order to enable the user to select the object to be tracked from several potential objects without having to provide the object with a distinct tag, and to enable the user to change the tracked object through the remote control.

Hurd discloses that in Fig. 2B item 250 is “a display 250 of the potential targets 202a-f on the user interface of the controller 106” where “the camera field of view illustrated by dashed lines 112” (see Hurd paragraphs [0016]-[0017]). This implies that the LIDAR data which, in the combination of Lamb and Hurd, would be made in the camera mount disclosed in Lamb, is compared to the angular position data of the LIDAR scan from the LIDAR unit in order to form the location map of the targets with respect to the LIDAR device and the image sensor which is displayed as shown in Fig. 2B. That is to say, the device needs both the angle information and the distance information in order to generate a display map like that shown in Hurd Fig. 2B. Hurd further implies incorporating data from the camera in order to generate dashed lines 112 denoting the camera field of view to the user. However, Hurd to not ever explicitly state that the processor of the LIDAR device compares the distance data from the mount to the angle information in order to generate the display of Fig. 2B.
Rzeszutek discloses that it was well known in the art at the time the invention was filed “to compare the virtual lidar scan with camera data from the camera to determine positions of features in the region,” (see Rzeszutek paragraph [0026]).
It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to generate a displayed map of the relative positions of the targets with respect to the camera device as shown in Hurd by comparing the camera mount data to the LIDAR device data so as to achieve the result of determining “positions of features in the region” as known by Rzeszutek.



Regarding claim 3, Lamb as modified discloses the system according to claim 1, wherein the camera mount is configured to receive, via the sensor, infrared light that is reflected or scattered by the target (see Lamb paragraph [0018] “an IR signal transmitted by the IR transmitter 120 and reflected off the target will be more readily sensed by the IR receiver 118”).

Regarding claim 6, Lamb as modified discloses the system according to claim 1, wherein the light includes an infrared light (see Lamb paragraph [0018] “an IR signal transmitted by the IR transmitter 120 and reflected off the target will be more readily sensed by the IR receiver 118”).

Regarding claim 16, Lamb as modified discloses the system according to claim 1, but does not disclose that the positioning device is configured to be operated as a handheld device, and wherein the positioning device comprises one or more lenses, one or more processors, and one or more displays.
Hurd further discloses that the remote device can configured to be operated as a handheld device (see Hurd paragraph [0014] “the user interface can be application software operating on a mobile device, such as a phone, laptop, tablet, etc.” emphasis added.) which comprises one or more processors, and one or more displays (see Hurd paragraph [0014] which discloses that “controller 106 can be integrated into or part of the LIDAR module 102 or the camera interface(s) 104. The controller 106 includes an integrated user interface, a separate user interface communicably coupled to the controller 106 or both. The user interface can be a display screen, touch screen, buttons, dials, speaker, 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lamb in view of Hurd and Rzeszutek with a control module like that of Hurd in order to enable the user to select the object to be tracked from several potential objects without having to provide the object with a distinct tag, and to enable the user to change the tracked object through the remote control.

Claims 10-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb in view of Vo as applied to claim 1, above, and further in view of Takashima (Pub. No. US 2013/0120586 A1; hereafter Takashima).
 	Regarding claims 10-12 and 14, Lamb as modified discloses the system according to claim 1, but does not disclose that the positioning device is configured to receive the light that is reflected or scattered by the target and determine one or both of a movement direction and a speed of the target, wherein the positioning device is configured to send one or both of target movement direction information and target speed information to the camera mount, wherein the camera mount is configured to use one or both of the target movement direction information and the target speed information from the positioning device to change the orientation of the camera mount; and wherein the camera mount is configured to receive the light that is reflected or scattered by the target and determine one or both of a movement direction and a speed of the target, and wherein the camera mount is configured to change the orientation of the camera mount based on one or both of a determined target movement direction and a determined target speed.
	Takashima discloses that the positioning device is configured to receive the light that is reflected or scattered by the target and determine one or both of a movement direction and a speed of the target 
	It would have been obvious to one having ordinary skill in the art at the time the invitation was made to utilize detected object motion speed in order to aid in object tracking and panning of the device.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb in view of Hurd and Rzeszutek as applied to claim 1, and further in view of Williams (U.S. Patent No. 5,967,458; hereafter Williams).
 	Regarding claim 15, Lamb as modified discloses the system according to claim 1, but does not disclose that the positioning device is configured to be mounted on a weapon.

	It would have been obvious to one having ordinary skill in the art to attach a tracking device like that of Lamb to a weapon in order to enable the weapon to track its intended target in order to aid aiming.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb in view of Hurd and Rzeszutek as applied to claim 1, and further in view of Lamb et al. (Pub. No. US 2013/0336628 A1; hereafter Lamb2).
 	Regarding claims 18-20, Lamb as modified discloses the system according to claim 1, further including a positioning device (see Lamb Fig. 1, item 102) wherein the positioning device includes a gyroscope and a light source (see Lamb Fig. 1, items 106 and 112. See also Lamb paragraph [0024] “The remote device 102 transmits motion data generated by the accelerometer 112 over the RF communication channel to the base 104 where computation of position based upon the motion data occurs. Moreover in alternative embodiments, the accelerometer may be employed as part of a more robust inertial navigation system (INS) that uses computer processing, linear motion sensors (accelerometers) and rotation motion sensors (gyroscopes) to continuously calculate the position, orientation, and velocity (direction and speed of movement) of the tracked object without the need for external references.”).
 	Lamb does not disclose that the positioning device has a compass, that the positioning device is configured to send information based on signals from both the gyroscope and the compass to the camera mount, and that the camera mount is configured to change the orientation of the camera mount based on the information from the gyroscope and the compass of the positioning device.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a compass in the positioning device of Lamb, as suggested by Lamb2, in order “to track the remote device... [and] additionally or alternatively generate event tags with timestamps based on this data and then feed the event tags into Block S150 to generate [a] multimedia stream” (see Lamb2 paragraph [0022]).

Claim(s) 4, 5, 13, and 17 is/are rejected under 35 U.S.C. 103 as unpatentable over Lamb et al. (Pub. No. US 2011/0228098 A1; hereafter Lamb) in view of Hurd and Rzeszutek as applied to claim 1, above, and further in view of Vo (Pub. No. US 2014/0217906; hereafter Vo).
Regarding claims 4 and 5, Lamb as modified discloses the system according to claim 1, but does not specifically disclose a positioning device that is not part of the camera mount, but is in communication with the camera mount, wherein the positioning device is configured to emit a light that is reflected or scattered by the target wherein the positioning device is operable to manually track the target via directing the emitted light at the target, which causes the camera mount to subsequently and automatically track the target based on the reflected or scattered light emitted by the positioning device 
Vo discloses a positioning device that is not part of the mount, but is in communication with the mount, wherein the positioning device is configured to emit a light that is reflected or scattered by the target, wherein the positioning device is operable to manually track the target via directing the emitted light at the target, which causes the mount to subsequently and automatically track the target based on the reflected or scattered light emitted by the positioning device that is reflected or scattered by the target and is received by the mount (see Vo Fig. 20 and paragraphs [0109] and [0110]. Item 2024 is a handheld remote unit which emits light which strikes the target 2004, which scatters the light to receiver 2009 which uses the detected light to “to properly position the track head 2002 and/or lamp 2011 with respect to the pan and tilt axes.”); and wherein the positioning device is further structured to move independently of the mount (see Vo Fig. 20, item 2024 which is a handheld unit independently movable from the mount 2002).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Lamb as modified with a positioning device that has a handheld remote unit with object “painting” capabilities in order to enable the user to remotely select a target for the camera mount to track.

	Regarding claim 13, Lamb as modified discloses the system according to claim 5, wherein the camera mount is configured to receive the light that is reflected or scattered by the target and determine a position of the target, and wherein the camera mount is configured to change the orientation of the camera mount based on the determined position of the target (see Lamb paragraph [0028] “The base device IR transmitter 120 emits IR signals… The base device IR signal reflects off the tracked object 103 in a third direction represented by the arrow from the tracked object to the base 

  	Regarding claim 17, Lamb as modified discloses the system according to claim 1, wherein the positioning device is configured to be mounted on an object (see Lamb Fig. 1, item 117, whatever the device is placed on, it can be construed as “mounted on an object” such as a table, or the ground).

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/21/2021